 



EXHIBIT 10.9
Execution Copy
West Corporation
11808 Miracle Hills Drive
Omaha, Nebraska 68154
October 24, 2006
Mr. Gary L. West
Ms. Mary E. West
c/o West Corporation
11808 Miracle Hills Drive
Omaha, Nebraska 68154
Dear Gary and Mary:
     We refer to (i) the letter agreement dated May 31, 2006 between you and
Omaha Acquisition Corp., a Delaware corporation (“Newco”), and
(ii) Section 8.3(e) of the Agreement and Plan of Merger dated May 31, 2006
(“Merger Agreement”) by and among Newco and West Corporation, a Delaware
corporation (the “Company”), both of which contemplate that you will enter into
this agreement with respect to non-competition, non-solicitation, preservation
of confidential information and other matters. Capitalized terms used and not
otherwise defined herein are used in this letter agreement as defined in the
Merger Agreement.
     Your execution and delivery of this agreement is a material inducement to
Newco entering into the Merger Agreement; and Newco and its investors are
placing substantial reliance on your entering into this agreement and on your
compliance with the terms and conditions of this agreement in proceeding with
the Merger Agreement and the recapitalization transactions contemplated thereby.
You agree that this agreement shall become effective as of the date hereof.
     1. Confidentiality
     You acknowledge that the success of the Company after the Closing depends
upon the continued preservation of the confidentiality of certain information
possessed by you, that the preservation of the confidentiality of such
information by you is an essential premise of the bargain reflected in the
Merger Agreement, and that Newco would have been unwilling to enter into the
Merger Agreement in the absence of this recognition. Accordingly, you hereby
agree that you will not, and that you will cause your employees, agents,
financial and other advisors, and affiliates (collectively, your
“Representatives”) not to, at any time on or after the Closing, directly or
indirectly, without the prior written consent of the Company, use, other than in
connection with your continuing investment in the Company, or disclose any
confidential or proprietary information involving or relating to the Company
(whether now known or hereafter obtained, including any such information
disclosed to you as contemplated by Section 3 below); provided, however, that
the information subject to the foregoing provisions of this sentence will

 



--------------------------------------------------------------------------------



 



not include any information generally available to or known by the public or
which was or becomes available to you or your Representatives on a
non-confidential basis from a source other than the Company or any of its
officers, directors, employees or affiliates, provided such other source was not
known by you after reasonable inquiry to be bound by a confidentiality
obligation to the Company; and provided, further, that the provisions of this
agreement will not prohibit (x) any retention of copies of records or
(y) disclosure (a) required by any applicable legal requirement so long as to
the extent practicable reasonable prior notice is given of such disclosure and a
reasonable opportunity is afforded to contest the same or (b) made in connection
with the enforcement of any right or remedy relating to this agreement, the
Stockholder Agreement, the Registration Rights and Coordination Agreement (each
to be entered into on or about the date hereof among the Company and its
stockholders, including you) or the Merger Agreement. You agree that you will be
responsible for any breach or violation of the provisions of this agreement by
any of your Representatives.
     Notwithstanding the foregoing, you and each of your Representatives may
disclose to any and all persons, without limitation of any kind, the tax
treatment and tax structure of the Merger Agreement and all materials of any
kind (including opinions or other tax analyses) that are provided to you
relating to such tax treatment and tax structure, all as contemplated by
Treasury Regulation Section 1.6011-4(b)(3)(iii). The preceding disclosure
authorization shall not affect, or prevent any person from asserting any
attorney-client privilege, work-product doctrine, or other applicable privilege
or defense against disclosure of such information.
     2. Non-competition and Non-solicitation
     Until the later of three years from Closing or such time as you,
collectively, no longer own more than 10% of the outstanding shares of the
Company’s common stock, you agree not to directly or indirectly, whether as
owner, partner, investor, consultant, agent, employee, co-venturer or otherwise,
compete with the Company or its subsidiaries or advise or otherwise assist, or
invest in or make loans to, any of their competitors; provided, however, that
you may collectively purchase or otherwise acquire up to 5% of any class of the
securities of any Person so long as such ownership shall be passive and for
investment purposes only.
     You agree not to recruit, offer employment to, employ, engage as a
consultant, lure or entice away, or in any other manner persuade or attempt to
persuade any current or former employees, to terminate or change their
relationship with the Company and its subsidiaries; provided, however, that
(i) you may hire any former employees who have not been employed by the Company
or any of its subsidiaries for a period of more than 12 months and (ii) you
shall be permitted to hire Jan Kahnk.
     3. Information Rights
     For so long as you own, collectively, more than 20% of the shares retained
by you after giving effect to the Merger, the Company will furnish to you when
available the following:
     (i) After the end of each fiscal year of the Company, (a) the consolidated
balance sheet of the Company and its subsidiaries as at the end of each such
fiscal year and the consolidated

 



--------------------------------------------------------------------------------



 



statements of income, cash flows and changes in stockholders’ equity for such
year of the Company and its subsidiaries, accompanied by the audit report of
independent certified public accountants of recognized national standing with
respect thereto; and (b) the Company’s annual business plan and budget for the
succeeding fiscal year.
     (ii) After the end of each fiscal quarter of the Company, the unaudited
consolidated balance sheet of the Company and its subsidiaries as at the end of
such quarter and the consolidated statements of income, cash flows and changes
in stockholders’ equity for such quarter and the portion of the fiscal year then
ended of the Company and its subsidiaries.
[The remainder of this page is intentionally left blank. Signature pages
follow.]

 



--------------------------------------------------------------------------------



 



     You agree that you will keep confidential and not disclose, on the terms
and subject to the conditions and limitations of Section 1 above, any
confidential information obtained from the Company pursuant to the terms of this
Section 3, all in accordance with the terms of Section 1 above.

                                  WEST CORPORATION    
 
                   
 
          By:   /s/ Thomas B. Barker    
 
                                Name: Thomas B. Barker                 Title:
Chief Executive Officer    
 
                    Acknowledged, Confirmed and Agreed:                
 
                    /s/ Gary L. West                                       Gary
L. West, individually                
 
                    /s/ Mary E. West                                       Mary
E. West, individually                
 
                    Acknowledged:                
 
                    Omaha Acquisition Corp.                
 
                   
By:
  /s/ Jeff Swenson                
 
                    Name: Jeff Swenson                 Title: Vice President and
Treasurer                

 